***********
IT IS ORDERED that the Opinion and Award for the Full Commission is hereby AMENDED as follows:
1. Paragraph 30 of the Findings of Fact is added as follows:
  30. The plaintiff's compensation rate is $286.68 per week based upon the stipulation of the parties that the plaintiff's average weekly wage is $430.00.
2. Paragraph 5 of the Conclusions of Law is amended as follows:
  5. Because plaintiff is found to be totally and permanently disabled, plaintiff is entitled to receive total and permanent disability compensation at the *Page 2 
rate of $286.68 per week continuing until his death or until further order of the Commission.
3. Paragraph 4 of the ORDER is amended as follows:
  4. Subject to the attorney's fee approved below, defendants shall pay to plaintiff total and permanent disability compensation at the rate of $286.68 per week continuing until his death or until further order of the Commission.
4. Paragraph 7 is added to the Conclusions of Law as follows:
  7. In case of the loss of or permanent injury to any important external or internal organ or part of the body for which no compensation is payable under any other subdivision of N.C. Gen. Stat. § 97-31, the Industrial Commission may award proper and equitable compensation not to exceed twenty thousand dollars. Plaintiff has sustained serious and permanent injuries to his scalp which is an important external organ. N.C. Gen. Stat. § 97-31(24).
Except as herein amended, the Opinion and Award for the Full commission filed on December 3, 2008 shall remain in full force and effect.
                                 S/___________________
                                 DANNY LEE McDONALD
                                 COMMISSIONER
CONCURRING:
  S/___________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
  S/___________________ DIANNE C. SELLERS COMMISSIONER